


110 HRES 687 EH: Resolution recognizing Reverend Theodore M.

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 687
		In the House of Representatives, U.
		  S.,
		
			October 9, 2007
		
		RESOLUTION
		Resolution recognizing Reverend Theodore M.
		  Hesburgh, C.S.C., for his contributions to the civil rights movement in the
		  United States, his tireless work to reduce the threat of nuclear conflict, and
		  his efforts to secure the peaceful resolution of international
		  conflicts.
	
	
		Whereas Reverend Theodore M. Hesburgh, C.S.C., was born on
			 May 25, 1917, in Syracuse, New York;
		Whereas, on June 24, 1943, Father Hesburgh began his
			 service to the Catholic Church as an ordained priest of the Congregation of
			 Holy Cross;
		Whereas, from 1952 to 1987, Father Hesburgh served as the
			 president of the University of Notre Dame in South Bend, Indiana;
		Whereas, throughout his tenure as president of the
			 University of Notre Dame, Father Hesburgh sought to redefine the contemporary
			 Catholic university as a place where both the moral and intellectual dimensions
			 of scholarly inquiry are vigorously pursued;
		Whereas, under his leadership, in 1972 the University of
			 Notre Dame became a coeducational institution;
		Whereas Father Hesburgh has held 16 presidential
			 appointments under 9 administrations;
		Whereas, throughout his life, Father Hesburgh has been a
			 champion of civil rights, tirelessly seeking the peaceful resolution of
			 international conflicts and encouraging a profound respect for all
			 humanity;
		Whereas, in pursuit of those objectives, Father Hesburgh
			 has served on numerous boards and commissions, including terms as chair of the
			 Overseas Development Council, chair of the Select Commission on Immigration and
			 Refugee Policy, a member of President Ford’s Presidential Clemency Board, and a
			 representative of the Vatican at the International Atomic Energy Agency in
			 Vienna;
		Whereas Father Hesburgh was a founding member of the
			 United States Commission on Civil Rights and served as chair of the commission
			 from 1969 to 1972;
		Whereas, through his global humanitarian efforts, Father
			 Hesburgh was a catalyst for the creation of the Center of Civil and Human
			 Rights at the University of Notre Dame Law School and contributed to the
			 establishment of the Kellogg Institute for International Studies and the Kroc
			 Institute for International Peace Studies on the University of Notre Dame
			 campus;
		Whereas Father Hesburgh has been a persistent advocate for
			 the responsible stewardship of atomic energy, and has united internationally
			 renowned scientists, scholars, and spiritual leaders to promote policies that
			 reduce the likelihood of nuclear conflict;
		Whereas Father Hesburgh served as ambassador to the 1979
			 United Nations Conference on Science and Technology for Development, the first
			 Catholic priest to perform a formal diplomatic role for the United States
			 Government;
		Whereas, in 2000, Father Hesburgh became the first person
			 in higher education to be awarded the Congressional Gold Medal;
		Whereas Father Hesburgh has been awarded the Presidential
			 Medal of Freedom, the Nation’s highest civilian honor, as well as numerous
			 awards from education groups, including the Alexander Meiklejohn Award from the
			 American Association of University Professors, the Elizabeth Ann Seton Award
			 from the National Catholic Education Association, and 150 honorary degrees, the
			 most ever awarded to a single individual;
		Whereas, on May 25, 2007, Father Hesburgh celebrated his
			 90th birthday; and
		Whereas Father Hesburgh has led a life of distinguished
			 public service and deep faith: Now, therefore, be it
		
	
		That recognizes Reverend Theodore M.
			 Hesburgh, C.S.C., for his contributions to the United States civil rights
			 movement, his tireless work to prevent nuclear conflict around the world, and
			 his efforts to secure the peaceful resolution of international
			 conflicts.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
